UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended April 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the transition period from to Commission file number: 333-148925 TRUE 2 BEAUTY INC. (Formerly BURROW MINING, INC.) (Exact Name Of Registrant As Specified In Charter) Nevada 333-148925 20-8628868 (State Or Other Jurisdiction Of Incorporation Or Organization) (Commission File No.) (IRS Employee Identification No.) 4695 MacArthur Court, Suite 1430 Newport Beach, CA 92660 (Current Address of Principal Executive Offices) Phone number: 949-475-9086 (Issuer Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEDDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: The issuer has 119,000,000 outstanding shares of common stock outstanding as of July 23, 2010. Transitional Small Business Disclosure Format (Check one): Yeso No x TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION F-1 ITEM 1.FINANCIAL STATEMENTS F-1 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 1 ITEM 3.CONTROLS AND PROCEDURES 3 PART II-OTHER INFORMATION 4 ITEM 1.LEGAL PROCEEDINGS 4 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 4 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 4 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 4 ITEM 5.OTHER INFORMATION 4 ITEM 6.EXHIBITS 4 SIGNATURES 5 i PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS BALANCE SHEETS F-2 STATEMENTS OF OPERATIONS F-3 STATEMENTS OF SHAREHOLDERS’ DEFICIT F-4 STATEMENTS OF CASH FLOWS F-5 NOTES TO THE FINANCIAL STATEMENTS
